IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


BATTAGLINI & CO., P.C.                                    : No. 265 MAL 2015
                                                          :
                                                          :
                  v.                                      : Petition for Allowance of Appeal from the
                                                          : Order of the Superior Court
                                                          :
ISADORE BRODSKY INSTITUTE FOR                             :
BLOOD DISEASES AND CANCER                                 :
--------------------------------------------------------- :
                                                          :
 ISADORE BRODSKY INSTITUTE FOR                            :
 BLOOD DISEASES AND CANCER                                :
                                                          :
                                                          :
                  v.                                      :
                                                          :
                                                          :
BATTAGLINI & CO., P.C.                                    :
                                                          :
                                                          :
PETITION OF: ISADORE BRODSKY                              :
INSTITUTE FOR BLOOD DISEASES                              :
AND CANCER                                                :


                                              ORDER


PER CURIAM

       AND NOW, this 30th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.